DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
Claims 1-4, 8-13, 17-22 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2018/0027519 and further in view of {Do et al. US 2014/0031055  OR  Boldyrev et al. US 2014/0067938  OR  Kilby et al. US 2014/0316841}. 
As per claim 1, Lee et al. US 2018/0027519 teaches a method for supporting location services performed by a user equipment (UE) comprising  (Abstract teaches positioning a mobile terminal): 
A method of positioning a terminal includes: receiving a first radio signal generated through beamforming from a base station; obtaining a cell ID and a beam ID from the first radio signal; obtaining a received signal intensity of the first radio signal; and estimating a first position of the terminal by comparing a fingerprint in which a cell ID, a beam ID, and a received signal intensity are mapped to each point on a map with the cell ID, the beam ID, and the received signal intensity obtained from the first radio signal.  (Abstract)

   	receiving a plurality of radio beams transmitted by a plurality of base stations (Figure 4 teaches receiving radio signals/beams from at least one AP, hence there can be more than one received radio signal/beam.  See also figure 9 showing multiple BS’s (BS1 and BS2 which Cell1 having two Beams and Cell2 having one beam.  Also see figure 10 which is similar but has BS3 and BS4)); 
   	determining a cell identifier (ID) and a beam ID for each of the plurality of radio beams (Figure 6 teaches that the mobile device can receive radio signals/beams from BTS’s and obtain a Cell-ID, Beam-ID and received signal intensity, steps #300 and #310); 
  	determining a position of the UE (Figure 6 teaches estimating the mobile device’s current position, ie. as based on step #310); 
	“storing” the position of the UE and the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams associated to fingerprint  beam relation database (Lee teaches that the Cell-ID, Beam-ID are mapped to a location in a fingerprint database (which is stored on the mobile device – See figure Figure 2, #152): 
	A method of positioning a terminal includes: receiving a first radio signal generated through beamforming from a base station; obtaining a cell ID and a beam ID from the first radio signal; obtaining a received signal intensity of the first radio signal; and estimating a first position of the terminal by comparing a fingerprint in which a cell ID, a beam ID, and a received signal intensity are mapped to each point on a map with the cell ID, the beam ID, and the received signal intensity obtained from the first radio signal.  (Abstract)
[0013] Another exemplary embodiment of the present invention provides a positioning system including: a transceiver configured to receive a first radio signal generated through beamforming from a base station, and a first positioning device configured to estimate a first position of a terminal by comparing a fingerprint in which a cell ID, a beam ID, and a received signal intensity are mapped to each point on a map with a cell ID, a beam ID, and a received signal intensity obtained from the first radio signal.
	but is silent on
   	providing the position of the UE, Cell ID and the Beam ID to a crowd-sourced beam relation database.  
	Note that Lee teaches use of a Fingerprint database which stores various data and then uses it to correlate the mobile device’s location (which is similar to a crowd-sourced database in that information is stored as based on many data points that can be provided by many other mobiles).   What Lee does not teach is the transmitting the information to a crowd-sourced database.  One skilled can see that Lee broadly teaches both sending/transmitting data to the RF Fingerprint database as well as using the data stored therein.
	The examiner notes that Do, Boldyrev or Kilby teach sending/receiving location information from mobile devices to/from a server, which reads on a crowd-sourced location server since the database stores information from multiple mobiles:
	i.  Do et al. US 2014/0031055 teaches crowd-sourced data (from mobile devices) that are aggregated in a database (ie. a crowd-sourced location database):
[0025] The computer system 140 includes a server 150 to communicate with the mobile devices 110, a data aggregation engine (DAE) 160 to aggregate the crowd-sourced location data from the mobile devices 110, and a database (DB) 170 to store the aggregated location data. The data aggregation engine 160 uses the location data to estimate the coverage region within which mobile devices 110 can see the antenna 120, and similarly estimates coverage regions for other antennas (e.g., other antennas operated by the same service provider as the antenna 120). In some embodiments, the data aggregation engine 160 down-samples the crowd-sourced location data, such that only a down-sampled subset of the location data is stored in the database 170. The down-sampled data is used to estimate the coverage region (e.g., the size of the cell) of the antenna 120. The server 150 may provide information about the estimated coverage region to mobile devices 110. For example, a mobile device 110 that is turned on when located in a particular coverage region may use the estimation location of the coverage region (e.g., the estimated center of the coverage region) as a starting point when determining its location using GPS (or another GNSS).
ii.  Boldyrev et al. US 2014/0067938 teaches a validation crowd-sourced location platform where all users send their location information.
Methods and apparatuses are provided for validating crowdsourced location data. A validation platform causes, at least in part, a determination of location data reported by at least one user, at least one device associated with the at least one user, or a combination thereof. The validation platform processes, and/or facilitates a processing of personal detail information associated with the at least one user, the at least one device, or a combination thereof to cause, at least in part, a validation of the location data.  (Abstract)
[0071]  “... In certain embodiments, the communications interface 670 enables connection to the communication network 105 for validating crowdsourced location data to the UE 101”.
iii.  Kilby et al. US 2014/0316841 teaches using crowd-sourced location information which would inherently be from a crowd-sourced server that inherently received the location information from other mobile devices:
Claim 5:  The method as recited in claim 1, wherein the location information is based at least in part on one or more of: user input, previously determined location information, crowdsourced location information, and location data received from one or more of a cellular tower, a GPS satellite, a compass, an accelerometer, a gyroscope, a router, a modem, and a radio-frequency identification device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Lee, such that it provides the position of the UE, Cell ID and the Beam ID to a crowd-sourced beam relation database, to provide the ability to store all relevant location-based measured parameters from many different mobile devices in a central (crowd-sourced database) to assist mobiles in determining their locations.

As per claims 2, 11, 20 and 27, the combo teaches claim 1/10/19/26, further comprising 
determining one or more signal based parameters for each of the plurality of radio beams AND providing the one or more signal based parameters with the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams to the crowdsourced beam relation database (Lee teaches determining Signal Intensity in Figure 6, which is interpreted as a power/signal strength and is a signal parameter that would be provided to the crowdsource/fingerprint database).  


As per claims 3, 12, 21 and 28, the combo teaches claim 3/12/20/27, wherein the one or more signal based parameters for each of the plurality of radio beams comprises at least one of Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or a combination thereof (Lee teaches a received signal intensity which reads on a signal power/strength). 

As per claims 4, 13, 22 and 29, the combo teaches claim 1/10/19/26, further comprising determining a beam width related parameter for each of the plurality of radio beams, and providing the beam width related parameter with the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams to the crowdsourced beam relation database.  
	Lee teaches determining the beam width based on received information (ie. Beam-ID).  This information would also be provided to the crowd-sourced/fingerprint server:
[0072] Referring to FIG. 5, a base station antenna 10 may have a plurality of down-tilting angles (e.g., 8 degrees, 25 degrees, 45 degrees) and a plurality of horizontal beam widths (e.g., 20 degrees, 24 degrees, 30 degrees) for beamforming a signal in the millimeter wave band. Each beam ID in the base station antenna 10 of this structure is designed to predict a corresponding down-tilting angle and horizontal beam width from the beam ID.
NOTE that the above referenced patent pub (Lee ‘519) was patented (US 10,349,372) and claim 1 recites similar concept about the beam width:
Claim 1:  A method of positioning a terminal, comprising: receiving a first radio signal generated through beamforming from an antenna of a base station, the antenna having a plurality of down-tilting angles and a plurality of horizontal beam widths for beamforming the first radio signal; obtaining a cell ID and a beam ID from the first radio signal, the beam ID being designed in such a manner that a corresponding one of the down-tilting angles and a corresponding one of the horizontal beam widths are predicted from the beam ID; obtaining a received signal intensity of the first radio signal; and estimating a first position of the terminal by comparing a fingerprint in which a cell ID, a beam ID, and a received signal intensity are mapped to each point on a map with the cell ID, the beam ID, and the received signal intensity obtained from the first radio signal.


As per claims 8, 17, 25 and 32, the combo teaches claim 1/10/19/26, wherein determining the position of the UE is based on measurements of signals received from a Global Navigation Satellite System, a cellular network, a WiFi network, a wireless personal area network (WPAN) network, sensor measurements, or any combination thereof (Lee teaches both a celllular network and a WLAN (ie. WiFi) network).  


As per claims 9 and 18, the combo teaches claim 1/10, wherein providing the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams to the crowdsourced beam relation database comprises 
sending a report to a remote server, wherein the remote server maintains the crowdsourced beam relation database (Lee appears to teach storing the information in the mobile device’s Fingerprint database #152, the other secondary prior art applied in Claim 1 (Do or Boldyrev or Kilty) teach sending the data to a fingerprint/crowd-sourced database).  


As per claim 10, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Lee further teaches “..at least one wireless transceiver configured to wirelessly communicate with entities in a wireless network; at least one memory; and at least one processor coupled to the at least one wireless transceiver…”  See figure 1, transceiver #120 and an inherent processor with memory that performs at least the method steps found in figures 2-4 and 6-7 as well as para #61:
[0061] In the positioning system 100 having the aforementioned structure, the functions of the dead reckoning portion 130, the wireless LAN-based positioning portion 140, the beamforming-based positioning portion 150, and the combining portion 160 may be performed by a processor which is implemented by at least one central processing unit (CPU), or a chipset, a microprocessor, etc.

	As per claim 19, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Note that Lee and {Do, Boldyrev or Kilby} further teach the method “..A method for supporting location services for user equipment (UE) performed by a server in a wireless network” , comprising: receiving from a UE a position of the UE and a cell identifier (ID) and a beam ID associated with the position of the UE for each of a plurality of radio beams received by the UE; and storing the position and the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams received by the UE in a crowdsourced beam relation database..” as outlined in the rejection of claim 1.


As per claim 26, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Lee and {Do, Boldyrev or Kilby} further teach “..A server configured for supporting location services for user equipment (UE) in a wireless network, comprising: Qualcomm Ref. No. 205926 -102- an external interface configured to communicate with a plurality of UEs in the wireless network; at least one memory; and at least one processor coupled to the external interface and the at least one memory and configured to: receive from a UE a position of the UE and a cell identifier (ID) and a beam ID associated with the position of the UE for each of a plurality of radio beams received by the UE; and store the position and the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams received by the UE in a crowdsourced beam relation database..” as outlined in the rejection of claim 1.









Claims 5, 14, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/{Do or Boldyrev or Kilby} and further in view of { Nowak et al. US 2002/0193121 OR  Beidel US 2012/0278721  }. 
As per claims 5, 14, 23 and 30, the combo teaches claim 1/10/19/26, further comprising 
providing the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams to the crowd-sourced beam relation database (See claim 1 rejection).  
But is silent on 
determining an angular measurement parameterf for each of the plurality of radio beams AND providing the angular measurement parameter (Interpreted to be an “angle” such as commonly used in Angle of Arrival location determination (AOA) which is well known in the art.
Nowak or Beidel put forth positioning that uses Angular measurements:
i.  At least Nowak et al. US 2002/0193121 teaches location determination that can use various information, to include angular measurements (such as AOA), cell site identifiers or coordintaes, cell sector identifiers or coordinates, etc..  Hence one skilled sees that a) various information is collected/reported by Lee and b) Nowak teaches similar information but also explicitly supports measuring/gathering/using of angular measurements can be used such as Angle of Arrival (AOA), which reads on the limitation.
 [0049] Referring again to FIG. 2, each of the LFEs 202, 204 or 206 outputs location information to its respective LFC 208, 210 or 212. The LFCs 208, 210, 212 could be part of the LFEs 202, 204, 206, could be separate therefrom as shown in FIG. 2, or could be part of the LM 214. In any case, the nature of this "raw" LFE output to the LFC depends in part on the type of LFE involved. For example, in the case of a cell sector system the output may be a sector identifier or coordinates; in the case of a TOA system, the output may be a sector identifier or coordinates and a radius; in an AOA system the output may be angular measurements and corresponding cell site identifiers/coordinates; in TDOA systems the output may define multiple hyperbolae; and in GPS systems the output may be geographic coordinates.
	ii. Beidel US 2012/0278721 teaches a positioning system that supports the use of many different types of positioning data, to include Angular measurements, ranging, RSSI, cell-id, etc.):
 [0044] Indoor Positioning Systems (IPS) locate and track objects in buildings. These systems apply wireless concepts or optical tracking, and some systems apply ultrasound. The located objects shall be tagged with labels, tags, tokens or transponders to enable locating or positioning. There are several IPS available that make use of local reference points by either determining range measurements, angular measurements, Received Signal Strength Indicators (RSSI), or cell-id methods. Range measurements can be carried out between wireless, infrared, or ultrasound transponders.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it determines an angular measurement parameterf for each of the plurality of radio beams AND provides the angular measurement parameter, to provide the ability to use many different measured parameters to help assist in the determination of the mobile’s location, to include well known parameters such as AOA (and sector ID, range information, cell-ID, etc.).



Allowable Subject Matter
Claims 6-7, 15-16, 24 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.
Claims 6, 15, 24 and 31: further comprising: 
measuring a signal based parameter for each of the plurality of radio beams; and comparing the signal based parameter for each of the plurality of radio beams to a predetermined threshold; wherein providing the cell ID and the beam ID associated with the position of the UE for each of the plurality of radio beams comprises providing the cell ID and the beam ID for each of the plurality of radio beams with the signal based parameter that exceed the predetermined threshold.  


Claims 7 and 16: wherein the signal based parameter for each of the plurality of radio beams comprises at least one of Reference Signal Received Power (RSRP), Signal-to-Interference-plus-Noise Ratio (SINR), or a combination thereof.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form and all deal with various forms of position/location finding using measured parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414